Name: Commission Regulation (EC) No 2182/2001 of 9 November 2001 amending temporarily Council Regulation (EC) No 2505/96 concerning the quota volume of an autonomous Community tariff quota
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2182Commission Regulation (EC) No 2182/2001 of 9 November 2001 amending temporarily Council Regulation (EC) No 2505/96 concerning the quota volume of an autonomous Community tariff quota Official Journal L 293 , 10/11/2001 P. 0010 - 0010Commission Regulation (EC) No 2182/2001of 9 November 2001amending temporarily Council Regulation (EC) No 2505/96 concerning the quota volume of an autonomous Community tariff quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products(1), as last amended by Commission Regulation (EC) No 1963/2001(2), and in particular Article 6 thereof,Whereas:(1) The quota amount for a certain autonomous Community tariff quota is insufficient to meet the needs of the Community industry. Consequently, the quota amount for ferrochromium (order No 09.2799) should be increased.(2) Regulation (EC) No 2505/96 should be amended accordingly. So as to insure uninterrupted use of this quota, it will be necessary to change that Regulation with effect from 1 January 2001.(3) The measure provided for in this Regulation is in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2001, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:Order No 09.2799: the amount of the tariff quota shall be altered to 52000 tonnes.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 345, 31.12.1996, p. 1.(2) OJ L 268, 9.10.2001, p. 21.